Covello, J.,
dissenting. I respectfully disagree with the conclusion that there is “no conflict between § 6.4 of the Somers [Conservation Commission] regulations and the [Inland Wetlands and Watercourses Act. (IWWA)].” I submit that § 6.4 conflicts with the statutory mandate set out in the IWWA that requires a case-by-case balancing of the tension that exists between society’s determination to protect its ecologically fragile wetlands and watercourses and the private landowner’s inalienable right to make productive use of his land. The Somers regulation, by absolutely barring certain activities, subverts the expressly articulated legislative mandate to balance the competing interests involved through a permitting process.
Section 6.4 establishes mandatory separation distances outside of a wetlands area that must exist between the wetlands area itself, and either: (a) any portion of a septic system; or (b) a structure as follows:
A. Septic System
Wetland or Watercourse 100'
B. Building Sheltering Animals
Wetland or Watercourse 150'
C. All Other Buildings
Wetland or Watercourse 50'
Section 6.4 establishes these minimum separation distances irrespective of the effect of the proposed septic system or structure on a particular wetland area. There are no mandatory separation distances in either the IWWA, the Department of Environmental Protection regulations dealing with the IWWA, or the state Model Inland Wetlands Act.
General Statutes § 22a-36 provides that the purpose of the IWWA is to provide “an orderly process to balance the need for the economic growth of the state and *339the use of its land with the need to protect its environment and ecology in order to forever guarantee to the people of the state, the safety of such natural resources for their benefit and enjoyment and for the benefit and enjoyment of generations yet unborn.” (Emphasis added.) An absolute prohibition against all building within arbitrarily established distances from a wetland or watercourse is scarcely consistent with a legislative mandate “to balance the need for the economic growth of the state and the use of its land.”
That the framers of the IWWA envisaged a balancing of these interests on a case-by-case basis is borne out by the fact that General Statutes §§ 22a-36, 22a-38 (13), 22a-41 and 22a-42a (d) all speak in terms of “regulated activities,” activities that may be approved on a permit basis, and may in fact pollute a given wetland or watercourse.1 In determining if a regulated activity is to be permitted, local inland wetlands commissions are required to consider the specific criteria set forth in § 22a-41.2 These include a finding *340of “[t]he suitability or unsuitability of such activity to the area for which it is proposed,” “interference with . . . the reasonable use of property” and, in the event of the issuance of a permit, a finding “that a feasible and prudent alternative does not exist.” Such language that seems to me to call for individualized consideration of each “area,” is hardly consistent with a regulation that in all events prohibits certain activities throughout an entire town.
Further, a local regulation that absolutely prohibits certain “regulated activities”3 outside of a wetland or watercourse is inconsistent with a statutory protocol that establishes a permit process to allow “regulated activities” within a wetland or watercourse. It seems to me totally illogical that § 6.1 of the Somers regulations authorizes regulated activities within a wetland or watercourse upon receipt of a permit to do so4 while *341§ 6.4 contains a blanket prohibition against what would otherwise be a “regulated activity” outside of a wetland or watercourse.
“A test frequently used to determine whether a [local ordinance is inconsistent with a state statute] is whether the ordinance . . . prohibits that which the statute authorizes; if so, there is a conflict.” Aaron v. Conservation Commission, 183 Conn. 532, 544, 441 A.2d 30 (1981). The IWWA specifically allows an individual to conduct regulated activities either in or near a wetlands area upon issuance of a permit. By not providing for the permit process and by absolutely forbidding certain regulated activities within prescribed distances from a wetland, § 6.4 prohibits that which the statute has expressly authorized, i.e., the right to apply for a permit to conduct regulated activities within or near a wetland. Since § 6.4 of the Somers regulations clearly exceeds the scope of its enabling legislation, I submit that the enactment is invalid.
Accordingly, I dissent.

 General Statutes § 22a-38 (13) provides: “ ‘Regulated activity’ means any operation within or use of a wetland or watercourse involving removal or deposition of material, or any obstruction, construction, alteration or pollution, of such wetlands or watercourses, but shall not include the specified activities in section 22a-40.”


 General Statutes § 22a-41 provides: “factors for consideration of COMMISSIONER. FINDING OF NO FEASIBLE OR PRUDENT ALTERNATIVE, (a) In carrying out the purposes and policies of sections 22a-36 to 22a-45, inclusive, including matters relating to regulating, licensing and enforcing of the provisions thereof, the commissioner shall take into consideration all relevant facts and circumstances, including but not limited to:
“(1) The environmental impact of the proposed action;
“(2) The alternatives to the proposed action;
“(3) The relationship between short-term uses of the environment and the maintenance and enhancement of long-term productivity;
“(4) Irreversible and irretrievable commitments of resources which would be involved in the proposed activity;
“(5) The character and degree of injury to, or interference with, safety, health or the reasonable use of property which is caused or threatened; and
“(6) The suitability or unsuitability of such activity to the area for which it is proposed.
*340“(b) In the case of an application which received a public hearing, a permit shall not be issued unless the commissioner finds that a feasible and prudent alternative does not exist. In making his finding the commissioner shall consider the facts and circumstances set forth in subsection (a). The finding and the reasons therefor shall be stated on the record.”


 “Somers Conservation Commission Regulations,
Section 2 DEFINITIONS
2.1 As used in these regulations
* # *
W. ‘REGULATED ACTIVITY’ means any operation within or use of a wetland or watercourse involving removal, relocation, or deposition of material; or any obstruction, construction, alteration, or pollution of such wetlands or watercourse, but shall not include the specified activities of Section 4 of these regulations.”


 “Somers Conservation Commission Regulations,
Section 6
REGULATED ACTIVITIES TO BE LICENSED
6.1 No person shall conduct or maintain a regulated activity in or affecting a regulated area of the Town of Somers or shall proceed with a proposal on which land contains a wetland or watercourse which may or may not be affected, without first obtaining a permit for such activity from the Conservation Commission of the Town of Somers.”